PER CURIAM.
This is an appeal from a trial court’s order denying the husband’s exceptions to the general master’s report which awarded the wife temporary support, alimony, and attorney’s fees. In his report, the general master made specific findings of gross misconduct on the part of the wife, including total abandonment of the marriage, plus an ability to earn. In view of these findings, we hold that the general master erred in making the awards to the wife, and that the trial court abused its discretion in following the recommendations of the general master. We, therefore, reverse the awards made and remand the matter to the trial court without prejudice to the wife’s application for alimony and attorney’s fees at the final hearing on dissolution.
REVERSED AND REMANDED.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.